Case 1:18-cv-05780-FB-SMG Document 11 Filed 01/16/19 Page 1 of 1 PageID #: 36
                            LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                                One Penn Plaza • Suite 2527 • New York, NY 10119
                                                T: 212.792-0046
                                         E: Joshua@levinepstein.com


                                                                                   January 16, 2018
Via Electronic Filing
The Honorable Magistrate Judge Steven M. Gold
U.S. District Court Eastern District of New York
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
                Re:      Singh v. Lintech Electric, Inc. et al
                         Case No.: 1:18-cv-05780-FB-SMGJO

Dear Honorable Magistrate Judge Gold:

        This law firm represents Defendants Lintech Electric, Inc. (the “Company”), and Linden J. Tudor
(together, the “Defendants”) in the above-referenced action.

        Pursuant to Rules 1(A) and (D) of Your Honor’s Individual Motion Practices, this letter respectfully
serves as a request to adjourn the Initial Pre-Trial Conference currently scheduled for January 24, 2019 at
2:30 p.m. This is the first request of its kind, and this request is made on consent of Plaintiff’s counsel.

       There are extenuating circumstances surrounding this request, and this request is not made lightly.
Defendants’ counsel currently has a trial scheduled for Tuesday, January 22, 2019 before the Honorable
Judge Failla in the case captioned Hugo Ortega Hernandez et al v. Muzzarella Inc. et al (Case No.: 1:17-
cv-06164). It is anticipated that the trial will go through and including January 24, 2019.

        The new requested Initial Pre-Trial Conference date is: (i) Wednesday, January 30, 2019; (ii)
Friday, February, 1, 2019; or (iii) Monday, February 4, 2019. Kindly be advised that Plaintiff’s counsel has
one appearance scheduled for 3:00 p.m. on Wednesday, January 30, 2019 before the Honorable Judge
Mann, and another appearance scheduled for 3:30 p.m. on Friday, February, 1, 2019. Thus, Plaintiff
requests that the new Initial Pre-Trial Conference date accommodate these appearances.

        The requested adjournment will not affect any other calendared dates.

        Thus, Defendants respectfully request that the Court adjourn the Initial Pre-Trial Conference
currently scheduled for January 24, 2019 at 2:30 p.m. to either: (i) Wednesday, January 30, 2019; (ii) Friday,
February, 1, 2019; or (iii) Monday, February 4, 2019.
        Thank you, in advance, for your time and attention.

                                                   Respectfully submitted,
                                                        LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                        By: /s/ Joshua D. Levin-Epstein
                                                            Joshua Levin-Epstein
                                                            1 Penn Plaza, Suite 2527
                                                            New York, New York 10119
                                                            Tel. No.: (212) 792-0046
                                                            Email: joshua@levinepstein.com
                                                            Attorneys for Defendants
